DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (JP 2012-234166 and its machine translation).
Ichikawa et al disclose a resist composition and method of patterning comprising a polymer having a monomer having a structure falling within the scope of the instant formula (a01-1).

    PNG
    media_image1.png
    135
    188
    media_image1.png
    Greyscale

The monomer is employed in a polymer having acid-stable and acid-labile groups, wherein the acid-stable group may be a hydroxyadamantyl or hydroxystyrene, and preferably a hydroxystyrene when using EUV or EB radiation of exposure (which has a structure of the instant (a02-1) and (a02-1-1); instant claims 1 and 2). While the examples include hydroxyadanmantyl monomers, one of ordinary skill in the art prior to the effective filing date of the instant invention would have been motivated to include a hydroxystyrene unit instead given the teachings of the reference.

    PNG
    media_image2.png
    85
    556
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    125
    492
    media_image3.png
    Greyscale

Further, when the resin (A) contains a structural unit derived from a monomer (a 1) having an adamantyl group (in particular, a monomer represented by the formula (a 1-1)), the content thereof is preferably 15 mol% or more based on the total amount of the structural unit derived from the monomer (a 1). When the proportion of the monomer having an adamantyl group increases, the resist pattern formed from the resist composition has improved dry etching resistance.[0043]The acid stable monomer is preferably a monomer having a hydroxy group or a lactone ring. Acid stable monomer having hydroxy group (hereinafter, sometimes referred to as "acid stable monomer having hydroxy group (a 2)") or acid stable monomer containing lactone ring When a resin having a structural unit derived from (hereinafter, sometimes referred to as "acid stable monomer having a lactone ring (a 3)") is used, the resolution of the resist composition and the adhesion of the resist film or the composition layer produced from the resist composition to the substrate can be improved.[0044](a 2) an acid stable monomer having a hydroxy group.When the resist composition is used for high energy ray exposure such as KrF excimer laser exposure (248 nm), electron beam or EUV light, the acid stable monomer (a 2) having a hydroxy group is used as the acid stable monomer (a1) having a hydroxy group. Preferably, an acid stable monomer (a 2-0) having a phenolic hydroxy group which is a hydroxystyrene can be used.

    PNG
    media_image4.png
    146
    246
    media_image4.png
    Greyscale

[0049]When the resin (A) has a structural unit derived from a styrene-based monomer represented by the formula (a 2-0), its content is usually in the range of 5 to 90 mol%, preferably in the range of 10 to 85 mol%, and more preferably in the range of 15 to 80 mol%, based on the total structural unit of the resin (A).
The amount of the acid sensitive monomer in the resin is 5-90, preferably 15 to 80 mole % ([0049]; instant claim 3).
The method includes the steps are set forth by the instant claims 4 and 5 ([0153], examples, [0169]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722